In the Supreme Court of Georgia



                                     Decided: March 2, 2015


            S15Y0512. IN THE MATTER OF JOSEPH CITRON.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Patrick H. Head, who recommends that

the Court accept the petition of Joseph Citron (State Bar No. 126289) for the

voluntary surrender of his license following his pleas of nolo contendere to nine

felony violations of perjury, eight misdemeanor violations of perjury and one

misdemeanor violation of unsworn falsification. Citron’s pleas were to charges

that he made false statements about his professional background to bolster his

credibility as a testifying expert witness. On April 8, 2014, Citron entered the

pleas in the Court of Common Pleas in Lancaster, Pennsylvania. In his petition

Citron admits that by his convictions, he has violated Rules 8.4 (a) (2) and

8.4.(a) (3) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).

The maximum penalty for a violation of those rules is disbarment. Citron

admits that the surrender of his license to practice law in Georgia is the
appropriate discipline for his violations of the rules, and the special master

recommends that the Court accept the petition.

      We have reviewed the record and agree to accept Citron’s petition for the

voluntary surrender of his license, which is tantamount to disbarment.

Accordingly, the name of Joseph Citron hereby is removed from the rolls of

persons entitled to practice law in the State of Georgia. Citron is reminded of

his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2